Case 1:19-cv-23954-BB Document 27 Entered on FLSD Docket 12/02/2019 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-23954-BLOOM/Reid

 SCOTTY SANTOS DIAZ,

        Plaintiff,

 v.

 MARK INCH, et al.,

        Defendants.
                                 /

                             ORDER ADOPTING
              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        THIS CAUSE is before the Court upon the Report and Recommendation of Magistrate

 Judge Reid (the “Report”). See ECF No. [21]. This action was previously referred to the

 Honorable Lisette M. Reid for a Report and Recommendation on any dispositive matters. See

 ECF No. [2].

        Plaintiff Scotty Santos Diaz (“Plaintiff”) initiated the instant action by filing an Emergency

 Preliminary Injunction on August 2, 2019. ECF No. [1] (“Petition”). In the Petition, Plaintiff

 sought emergency medical treatment, alleging that he was not being treated for elevated pressure

 levels in his eyes, which risked complete loss of sight in his left eye and was resulting in the

 Plaintiff suffering pain and discomfort. See generally id. Plaintiff has also filed a separate action

 against the Defendants pursuant to 42 U.S.C. § 1983, alleging injury caused by delayed medical

 treatment for his eye condition and for deliberate indifference. See Diaz v. Centurion of Florida,

 LLC et al., Case No. 19-cv-24067-UU.
Case 1:19-cv-23954-BB Document 27 Entered on FLSD Docket 12/02/2019 Page 2 of 5

                                                         Case No. Case No. 19-cv-23954-BLOOM/Reid


         On October 29, 2019, the Court conducted an evidentiary hearing. ECF No. [20] (the

 “Hearing”). At the Hearing, Plaintiff testified that he had received medical treatment on October

 9, 2019, by an ophthalmologist at Bascom Palmer Eye Institute and was prescribed medication to

 treat his eye pressure issues. ECF No. [21], at 4. The Defendant Mark Inch also indicated at the

 Hearing that the Plaintiff was scheduled for a follow up visit on October 31, 2019. Id. at 5.

         On October 31, 2019, Judge Reid issued the Report recommending that the Petition be

 denied as moot and the instant action be closed, as the Plaintiff had since received the emergency

 medical treatment sought in the Petition. ECF No. [21], at 6. The Report advised that any

 objections to the Report’s findings were due within fourteen days of receipt of the Report. Id. at

 7. Plaintiff has timely filed objections to the Report. See ECF No. [22] (“Objections”).

         Plaintiff’s Objections are generally two-fold. First, Plaintiff argues that he only received

 medical treatment upon the filing of the instant action, and should this action be closed there is a

 “great probability” that the Defendants will continue the challenged conduct. Id. at 2. Second,

 Plaintiff contends that several other issues raised in the initial Petition still exist, including the fact

 that he has yet to have his protective footwear returned to him and that the medical staff has yet to

 dispense the pain medication (prednisolone acetate), which he claims was prescribed to him on

 October 9, 2019. Id. at 3.

         The Court has conducted a de novo review of the portions of the Report to which Plaintiff

 has objected, in accordance with 28 U.S.C. § 636(b)(1)(C), and the remainder of the Report for

 clear error. The Court finds that the Objections are without merit and are therefore due to be

 overruled. Taylor v. Cardiovascular Specialists, P.C., 4 F. Supp. 3d 1374, 1377 (N.D. Ga. 2014)

 (citing United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983)).




                                                     2
Case 1:19-cv-23954-BB Document 27 Entered on FLSD Docket 12/02/2019 Page 3 of 5

                                                       Case No. Case No. 19-cv-23954-BLOOM/Reid


        The purpose of preliminary injunctive relief is to preserve the status quo between the

 parties and to prevent irreparable injury until the merits of the lawsuit itself can be reviewed.

 Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994); see also United States v. State of Ala.,

 791 F.2d 1450, 1457 n. 9 (11th Cir. 1986). In the initial Petition, Plaintiff requested that the Court

 order the Defendants to “have Plaintiff seen and treated by a glaucoma specialist without any

 further unnecessary delay and/or issue an order granting the Plaintiff’s emergency injunction in

 order to prevent any further pain and suffering and/or the possibility of losing total sight.” ECF

 No. [1], at 6. As admitted by the Plaintiff at the Hearing and in his Objections, Plaintiff has been

 seen and treated by a glaucoma specialist on October 9, 2019 and again on October 31, 2019. See

 generally ECF No. [22], at 4, 6-8. Thus, the “emergency nature” of Plaintiff’s request has since

 been satisfied.

        As it relates to Plaintiff’s objection to the instant action being closed because of his concern

 that the Defendants will return to the challenged conduct, such objection is without merit.

 Voluntary cessation of challenged conduct will only moot a claim when there is no “reasonable

 expectation” that the accused litigant will resume the challenged practice after the lawsuit is

 concluded. Jews for Jesus, Inc. v. Hillsborough Cnty. Aviation Auth., 162 F.3d 627, 629 (11th

 Cir. 1998). Here, the Court does not find a reasonable basis to assume that the Defendants will

 continued the challenged conduct upon the denial and closure of the instant action. The Court first

 notes that Plaintiff’s separate action for the alleged injury caused by the alleged delayed medical

 treatment for his eye condition and for deliberate indifference pursuant to 42 U.S.C. § 1983

 remains active and pending. See Diaz v. Centurion of Florida, LLC et al., Case No. 19-cv-24067-

 UU. To allow this action, which solely sought emergency medical treatment that has now been

 administered, and Plaintiff’s primary lawsuit against the Defendants, would be a duplication of


                                                   3
Case 1:19-cv-23954-BB Document 27 Entered on FLSD Docket 12/02/2019 Page 4 of 5

                                                        Case No. Case No. 19-cv-23954-BLOOM/Reid


 judicial labor. Further, because the primary action remains pending, the Defendants are still

 presently being placed on notice of the Defendants’ allegations against them. Thus, the termination

 instant suit will have no effect on the resolution of Plaintiff’s primary case.

         As it relates to Plaintiff’s objections regarding the return of Plaintiff’s protective boots and

 the Defendants’ alleged failure to dispense one of his pain medications, such objection does not

 warrant the rejection of the Report’s recommendations. Indeed, the relief sought in the Petition

 solely related to Plaintiff being seen and treated by a glaucoma specialist without further delay.

 See generally ECF No. [1]. Such relief has since been granted, and the emergency nature of the

 Petition no longer remains. To the extent, Plaintiff seeks to raise additional issues regarding the

 Defendants’ alleged conduct he may do so in his primary lawsuit, Diaz v. Centurion of Florida,

 LLC et al., Case No. 19-cv-24067-UU.

         After a close review of the record and the law, the Court finds that Plaintiff’s Objections

 are due to be overruled. The Court has conducted a de novo review of Judge Reid’s Report, the

 record and applicable law, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d 1287,

 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review of the record and the Report,

 the Court finds Judge Reid’s Report to be well reasoned and correct, and the Court agrees with the

 its analysis.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

             1. Judge Reid’s Report and Recommendation, ECF No. [21], is ADOPTED.

             2. Plaintiff’s Objections, ECF No. [22], are OVERRULED.

             3. The Petition, ECF No. [1], is DENIED AS MOOT.

             4. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.


                                                    4
Case 1:19-cv-23954-BB Document 27 Entered on FLSD Docket 12/02/2019 Page 5 of 5

                                                     Case No. Case No. 19-cv-23954-BLOOM/Reid


              5. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers, at Miami, Florida, on December 2, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 The Honorable Lisette M. Reid

 Counsel of Record

 Scotty Santos Diaz
 670614
 Dade Correctional Institution
 Inmate Mail/Parcels
 19000 SW 377th Street
 Florida City, FL 33034




                                                 5
